Exhibit 10.02

 

[g126361kmi001.jpg]

 

TO:

Stephen F. Fisher (“Employee”)

 

 

FROM:

John C. Donlevie [sign here]/s/ John C. Donlevie

 

 

DATE:

May 4, 2010

 

 

RE:

Consent to Receive Annual Bonus in the Form of Equity in Lieu of Cash

 

This Memorandum is made in reference to that certain employment agreement
between you (the “Employee”) and Entercom Communications Corp. (the “Company”)
dated as of December 19, 2007 as amendment (collectively the “Agreement”). 
Specifically, pursuant to Section 3 of the Agreement, you are eligible for an
annual cash bonus (the “Annual Bonus”) to be determined by the Compensation
Committee of the Board (the “Compensation Committee”).  By this Memorandum, you
are consenting to the payment of such Annual Bonus in the form of a grant of
equity of the Company, cash or a combination thereof.

 

To that end,

 

1.             Consent.  Employee hereby consents to the payment of the Annual
Bonus in the form of equity of the Company, cash or a combination thereof, at
the election of the Compensation Committee, in satisfaction of any obligation to
pay such Annual Bonus in cash.

 

2.             Miscellaneous.  This Memorandum constitutes the entire agreement
and understanding between Employee and the Company concerning the subject matter
hereof.  No other written or oral agreements or promises have been made with
respect to entering into this Memorandum.  This Memorandum is not intended, nor
shall it be deemed, to: (i) change or alter the obligations of the Company with
respect to the Annual Bonus; or (ii) fix, increase or decrease the amount, if
any, of the Annual Bonus.  All terms and provisions of the Agreement not
expressly modified by this Memorandum remain in full force and effect and are
binding on the Employee and the Company.  This Memorandum does not, and shall
not be deemed to, extend the term of Employee’s employment with the Company as
set forth in the Agreement.

 

For consideration, the receipt and sufficiency of which is hereby acknowledged,
and intending to be legally bound, Employee has executed this Memorandum.

 

ACCEPTED & AGREED TO:

 

By:

/s/ Stephen F. Fisher

 

 

 

 

Print Name:

Stephen F. Fisher

 

 

 

 

Date:

May 4, 2010

 

 

--------------------------------------------------------------------------------